ALD-023                                                NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                                ___________

                                No. 13-3601
                                ___________


                     UNITED STATES OF AMERICA

                                      v.

                            JEFFREY RIGGINS,

                                                   Appellant

                 ____________________________________

               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                    (D.C. Crim. No. 2-06-cr-00700-001)
                 District Judge: Honorable Juan R. Sanchez
                ____________________________________


                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               October 31, 2013


      Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges


                     (Opinion filed: November 21, 2013)
                                        _________

                                      OPINION
                                       _________

PER CURIAM

       Jeffrey Riggins appeals the District Court’s order denying his motion to correct a

clerical error in his criminal judgment. For the reasons below, we will summarily affirm

the District Court’s order.

       Riggins was convicted in 2007 of twenty-five counts of possession of cocaine base

with intent to distribute as well as one count of possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g). He was sentenced to 432 months in prison.

Because Riggins had at least three previous convictions for serious drug offenses or

violent felonies, he was subject to a mandatory minimum sentence of fifteen years in

prison for the § 922(g) conviction pursuant to 18 U.S.C. § 924(e). On direct appeal, we

affirmed Riggins’s conviction and sentence. United States v. Riggins, 319 F. App’x 180

(3d Cir. 2009).

       In July 2013, Riggins filed a motion pursuant to Fed. R. Crim. P. 36 to correct a

purported clerical error in his criminal judgment. He argued that the judgment was

inaccurate because it failed to refer to the sentencing enhancement under § 924(e). The

District Court determined that the absence of a reference to § 924(e) was not an error that

required correction. It denied the motion, and Riggins filed a notice of appeal.

       Under Rule 36, a District Court may correct a clerical error in a judgment at any

time. The purported error here does not involve a failure to accurately record an action or


                                             2
statement by the District Court. See United States v. Bennett, 423 F.3d 271, 277-78 (3d

Cir. 2005). Riggins has not alleged that the sentence on the criminal judgment does not

reflect the sentence imposed by the District Court at sentencing. Because there was no

clerical error to be corrected, the District Court did not err in denying Riggins’s Rule 36

motion.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                             3